Citation Nr: 0022309	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-18 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from November 1978 to January 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office (RO) in 
Wichita, Kansas, that continued a 20 percent evaluation for 
the veteran's service-connected residuals of a right knee 
injury.  A February 1999 hearing officer decision granted a 
30 percent evaluation from June 1, 1997, the day following 
the assignment of a temporary total rating based on 
convalescence following surgery in April 1997.  

An October 1998 RO decision denied a total rating based on 
individual unemployability due to service-connected 
disability.  The veteran filed a notice of disagreement with 
that determination in November 1998 and a statement of the 
case was issued in December 1998.  During a personal hearing 
in February 1999, it was indicated that the veteran desired 
to withdraw the issue of entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability.  Once filed, a notice of disagreement may be 
withdrawn in writing before a timely substantive appeal is 
filed.  38 C.F.R. § 20.204(a).  The United States Court of 
Appeals for Veterans Claims (Court) has addressed the similar 
question of whether the requirement that a notice of 
disagreement be in writing is met by testimony at a personal 
hearing.  In Tomlin v. Brown, 5 Vet.App. 355 (1993), the 
Court found that oral statements at a personal hearing which 
were later transcribed met the requirement that a notice of 
disagreement be "in writing."  Therefore, the notice of 
disagreement with respect to a total rating based upon 
individual unemployability due to service-connected 
disability has been withdrawn and this issue is no longer in 
appellate status.

Further, although the veteran initially indicated some 
disagreement with the effective date for the 30 percent 
evaluation assigned, his representative clarified that he did 
not disagree with the effective date, but with the 
evaluation, and a reading of his statement indicates that at 
the time he believed the 30 percent evaluation should have 
been assigned, a 100 percent temporary total evaluation was 
in effect.  Therefore, the Board concludes that any 
disagreement with the effective date of the 30 percent 
evaluation has been withdrawn and there is no issue in 
appellate status regarding the effective date of the 
assignment of the 30 percent evaluation.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected residuals of a right knee 
injury are manifested by severe instability and traumatic 
arthritis with range of motion from minus 5 degrees extension 
to 100 degrees flexion with pain; the scar is not 
superficial, poorly nourished, have repeated ulceration, 
tender and painful on objective demonstration, or limit the 
function of any part.  


CONCLUSIONS OF LAW

1.  An evaluation greater than 30 percent for residuals of 
right knee injury analogous to instability is not for 
assignment.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5257 (1999).

2.  The criteria for a 10 percent evaluation for traumatic 
arthritis of the right knee with painful motion have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5003, 5010, 
5260, 5261, 5256 (1999), VAOPGCPREC 9-98. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran submits a well-grounded claim, VA 
must assist him in developing facts pertinent to that claim.  
The record reflects that the veteran has been afforded 
multiple VA examinations and a personal hearing and treatment 
records have been obtained.  The Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, which 
would warrant an exposition of the remote clinical history 
and findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In April 1997, the veteran underwent right knee arthroscopy 
with removal of a loose body.  When seen in June 1997 for 
follow-up, he had full range of motion of the right knee.  

The report of a March 1998 VA X-ray reflects that the veteran 
had marked degenerative changes of the right knee.  The 
report of a May 1998 VA orthopedic examination reflects that 
the veteran complained of constant right knee pain.  He also 
reported weakness and stiffness with occasional give way that 
he was able to anticipate.  There was also locking when he 
climbed stairs.  On examination of the right knee there was a 
well-healed 25-centimeter scar in the medial aspect and a 
7-centimeter scar on the lateral aspect.  Range of motion was 
accomplished to flexion in 100 degrees and minus 5 degrees' 
extension.  There was tenderness diffusely and multiple 
arthroscopic scars that were well healed.  The diagnosis 
included degenerative arthritis of the knee and 
chondromalacia of the right femoral sulcus, right lateral 
femoral condyle, and right lateral tibial plateau, anterior 
cruciate ligament deficiency of the right knee and right 
lateral meniscus degenerative changes.

October 1998 VA treatment records reflect that the veteran 
continued to complain of right knee pain.  He was wearing a 
flexible knee brace.  

The report of a September 1999 VA orthopedic examination 
reflects that the veteran continued to report significant 
pain.  X-rays revealed near total loss of the lateral joint 
space on notch view.  The impression was significant 
osteoarthritis of the right knee.  An October 1999 VA 
treatment record reflects that the veteran had full range of 
motion of the right knee with mild effusion.  

The veteran's service-connected right knee disability has 
been evaluated under the provisions of Diagnostic Code 5257 
of the Rating Schedule.  Diagnostic Code 5257 provides that 
for impairment of the knee manifested by severe recurrent 
subluxation or lateral instability, a 30 percent evaluation 
is warranted.  This is the highest evaluation that may be 
assigned under Diagnostic Code 5257.  Diagnostic Code 5256 
provides that where there is ankylosis of the knee at a 
favorable angle in full extension or in slight flexion 
between 0 and 10 degrees, a 30 percent evaluation will be 
assigned.  Diagnostic Code 5260 provides that where flexion 
of the knee is limited to 60 degrees, a noncompensable 
evaluation will be assigned.  Diagnostic Code 5261 provides 
that, where extension is limited to 5 degrees, a 
noncompensable evaluation will be assigned.  Where extension 
is limited to 10 degrees, a 10 percent evaluation will be 
assigned.  Diagnostic Code 5262 provides that, for nonunion 
of the tibia and fibula with loose motion requiring a brace, 
a 40 percent evaluation will be assigned.

A 30 percent evaluation under Diagnostic Code 5257, the 
highest evaluation provided for by this diagnostic code, has 
been assigned.  38 C.F.R. § 4.7.  The record does not reflect 
impairment of the tibia and fibula approximating nonunion and 
a higher evaluation under Diagnostic Code 5262 is not for 
assignment.

In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, 4.59, have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), setting forth the 
requirement that 38 C.F.R. §§ 4.40, 4.45, be considered.  
While one examination report has indicated that the veteran's 
flexion was limited to 100 degrees and extension was limited 
to minus 5, separate VA treatment records, both before and 
after the referred to examination report, indicate that the 
veteran has full range of motion of the right knee.  The 
veteran has offered testimony regarding his knee pain and 
treatment records reflect his complaints of right knee pain, 
but there is no competent evidence indicating any greater 
limitation of motion than that set forth above even with the 
complaints of pain and or weakness and the competent medical 
evidence reflects that he does retain the range of motion set 
forth above.  In this regard, the Board notes that the range 
of motion was accomplished with the veteran reporting 
constant pain and even if it were to be considered that his 
flexion were limited to 100 degrees and extension to minus 
5 degrees, an evaluation greater than that hereinafter 
granted would not be warranted under Diagnostic Codes 5260 
and 5261.  VAOPGCPREC 9-98 provides that a separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59.  With consideration of 
the arthritis identified by X-ray and the veteran's service-
connected right knee and painful motion, a separate 
10 percent rating is warranted.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  A preponderance of the 
evidence is against a higher evaluation based upon the above 
analysis indicating that greater limitation of motion is not 
demonstrated.

There is no competent medical evidence that the veteran's 
scars of the right knee are other than well healed and there 
is competent medical evidence indicating that the scars are 
well healed.  Therefore, a preponderance of the evidence is 
against a finding that the scars on the veteran's right knee 
are superficial, poorly nourished, have repeated ulceration, 
are tender and painful on objective demonstration, or limit 
the function of any part.  Therefore, a separate evaluation 
for the scars on the right knee, as contemplated by 
Esteban v. Brown, 6 Vet. App. 259 (1994), is not warranted.  
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805 (1999).  

On the basis of the above analysis, a preponderance of the 
evidence is against an evaluation greater than the 30 percent 
assigned under Diagnostic Code 5257 and the additional 
separate 10 percent granted herein.  Therefore, the evidence 
is not in equipoise and the provisions of 38 U.S.C.A. § 5107, 
with respect to resolving all doubt in the veteran's behalf, 
is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(1999), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  In this regard, the record does not reflect 
that the veteran has required frequent hospitalization for 
his service-connected right knee disability or that it has 
caused marked interference with his employability, noting 
references to his right knee interfering with his work, but 
indication during his personal hearing that he was employed.


ORDER

An evaluation greater than 30 percent for impairment 
analogous to instability of the right knee is denied.

A separate evaluation of 10 percent for painful motion as the 
result of traumatic arthritis of the right knee is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 
- 6 -

- 1 -


